In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00270-CR


                THOMAS PETER ANGONG MANYANG, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 47th District Court
                                   Potter County, Texas
               Trial Court No. 73,904-A, Honorable Dan L. Schaap, Presiding

                                  November 5, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appellant, Thomas Peter Angong Manyang, appeals his conviction for aggravated

assault with a deadly weapon after a bench trial. He raises two issues. First, he contends

that the trial court erred by admitting hearsay evidence under the present sense

impression exception. Second, he contends that the trial court erred in admitting a video

recording because it did not comply with art. 38.22, section 3(a)(2) of the Texas Code of

Criminal Procedure. We affirm.
       Background

       On the morning of May 22, 2017, police responded to a possible stabbing at an

apartment. Upon arriving at the scene, police discovered a male outside the apartment

who appeared to be injured.     After entering the apartment, officers discovered a female

lying on the ground with multiple stab wounds, two knives with blood on them, and two

small children in a bedroom. One of the children told the officer, “Thomas is the one that

killed my mom.” An officer reiterated this at trial over appellant’s hearsay objection.

       Police officers arrested appellant the same day of the attack after tracking him

through an ankle monitor. The ankle monitor placed appellant at the scene of the crime

around the time police were dispatched. When appellant was arrested, his clothes had

the victim’s blood on them.

       Discussion

       By his first issue, appellant contends that the trial court committed reversible error

when admitting a hearsay statement from a child. We overrule the issue.

       Evidence erroneously admitted will not result in reversal when like or substantially

similar evidence was received without objection. Coble v. State, 330 S.W.3d 253, 282

(Tex. Crim. App. 2010); Tovar v. State, No. 05-17-00525-CR, 2018 Tex. App. LEXIS

4911, at *15-16 (Tex. App.—Dallas June 29, 2018, pet. ref’d) (mem. op., not designated

for publication).   In those circumstances, the purported error normally is rendered

harmless. Tovar, 2018 Tex. App. LEXIS 4911, at *15-16. Assuming arguendo that the

trial court erred in admitting the purported hearsay statement uttered by the child, it was

harmless given the admission of similar testimony from another source.              Without




                                             2
objection, the victim testified about appellant beating her with his hand and then stabbing

her with a knife as she attempted to flee.

       By his second issue, appellant argues that the trial court committed reversible error

when it admitted exhibit 156. The latter is one of two videos admitted into evidence.

Appellant objected to the admission of both at trial but complains here only of exhibit 156.

The substance of his complaint consists of the contention that “[t]he video recording does

not affirmatively show that Appellant was given his Miranda warnings prior to or during

the interview.” Consequently, admission of the video violated the Fifth Amendment of the

United States Constitution and art. 38.22, § 3(a)(2) of the Texas Code of Criminal

Procedure. TEX. CODE CRIM. PROC. ANN. art. 38.22, § 3(a)(2) (West 2018) (stating that

“[n]o oral or sign language statement of an accused made as a result of custodial

interrogation shall be admissible against the accused . . . unless . . . prior to the statement

but during the recording the accused is given the warning in Subsection (a) of Section 2

above and the accused knowingly, intelligently, and voluntarily waives any rights set out

in the warning”). We overrule the issue.

       Exhibit 155 memorialized an interview between appellant and the police after his

arrest and while sitting in a police car. On the exhibit, one can hear appellant being told

the admonishments required by art. 38.22, § 3(a) of the Texas Code of Criminal

Procedures, which admonishments include the Miranda warnings.

       Exhibit 156 (the one at issue here) memorialized an interview between appellant

and investigators at the police station. The same art. 38.22, § 3(a) admonishments were

not reiterated by the investigating officer before the interrogation began. Instead, he 1)

asked appellant if appellant understood that the interrogating officer read his rights to him



                                              3
earlier and 2) stated all “that still applies.” To that, appellant answered in the affirmative.

The officer also told appellant he did “not have to talk” to him and that he (appellant) could

ask for a lawyer and “all that good stuff.” In response, appellant asked for opportunity to

pray before he spoke, which opportunity was afforded him.            That lead to appellant

discussing, among other things, his relationship with the victim, his alleged love for her,

her purported infidelity, his finding her with another man, his becoming enraged at the

discovery, his ensuing assault upon the other man and the victim, and the reason why he

stopped.

       Before the exhibit was offered into evidence, though, the interrogating officer was

asked questions about it. One involved whether appellant “admit[ted] to stabbing [the

victim] with a knife that had been recovered on the scene.” The officer answered: “Yes,

he did.” Through another, the prosecutor asked if appellant disclosed why he “stopped

the assault.” The witness responded: “[h]e said that the - one of her sons, a little boy. . .

he was about six or so, had come in and seen the assault and said, something to the

effect of, Thomas, you are killing Mom or, Thomas, stop killing Mom or something like

that.” Appellant did not object to either of the two questions or their answers. To that we

add evidence not only of appellant admitting, in exhibit 155, that he had blood on the

clothes he wore when arrested but also of DNA analysis indicating the blood stains

appearing on his pants was that of the victim.

       Again, assuming arguendo, that the trial court erred in admitting exhibit 156, the

error was harmless, beyond reasonable doubt. See TEX. R. APP. P. 44.2(a) (stating that

if the appellate record in a criminal case reveals constitutional error subject to review for

harm, the court of appeals must reverse unless it determines beyond reasonable doubt



                                              4
that the error did not contribute to either the conviction or punishment). The indicia

leading us to that conclusion are 1) appellant previously having been afforded the Miranda

and art. 38.22, § 3(a) admonishments, as depicted in exhibit 155, 2) appellant forgoing

complaint on appeal about the admission of exhibit 155, 3) appellant being reminded in

exhibit 156 of those admonishments before the interrogation began, 4) appellant’s

affirmative response when so reminded, 5) his admission in exhibit 155 about blood being

on his clothes, 6) analysis indicating some of the blood was the victim’s, 7) the

interrogating officer reiterating (without objection) appellant’s admission to stabbing the

victim and why appellant stopped, 8) the victim’s identification of appellant as her

assailant, and 9) the fact-finder being a judge as opposed to a potentially impressionable

layperson. Not only did like evidence come in elsewhere without objection, appellant

revealed his awareness of the very admonishments missing from the video and his

willingness to still talk. Any impact of the missing admonishments upon appellant’s

confession, conviction, and punishment was and is nonexistent, given a neutral, impartial

consideration of the entire appellate record. See Snowden v. State, 353 S.W.3d 815, 818

(Tex. Crim. App. 2011) (discussing the standard by which an appellate court must conduct

a harmless error review when the error implicates constitutional rights).

      Having overruled the two issues before us, we affirm the judgment of the trial court.



                                                       Per Curiam



Do not publish.




                                            5